Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9700 Page 1 of 14



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      JOHN D. ECHEVERRIA
  6   Deputy Attorney General
      State Bar No. 268843
  7   PETER H. CHANG
      Deputy Attorney General
  8   State Bar No. 241467
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3776
 10    Fax: (415) 703-1234
       E-mail: Peter.Chang@doj.ca.gov
 11   Attorneys for Defendants
 12                    IN THE UNITED STATES DISTRICT COURT
 13                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
 15   JAMES MILLER, et al.,                       Case No. 19-cv-1537-BEN-JLB
 16                                   Plaintiffs, DEFENDANTS’ NOTICE OF
                                                  LODGING OF DEFENDANTS’
 17               v.                              DEPOSITION DESIGNATIONS
                                                  AND COUNTER-DESIGNATIONS
 18   CALIFORNIA ATTORNEY
      GENERAL XAVIER BECERRA,                  Date:               February 3, 2021
 19   et al.,                                  Time:               10:00 a.m.
                                               Dept:               5A
 20                                Defendants. Judge:              Hon. Roger T. Benitez
                                               Trial Date:         February 3, 2021
 21                                            Action Filed:       August 15, 2019
 22
 23
 24
 25
 26
 27
 28
                Defs.’ Notice of Lodging of Dep. Designations & Counter-Designations
                                      (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9701 Page 2 of 14



  1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD
  2          PLEASE TAKE NOTICE that Defendants hereby lodge Defendants’
  3   designations and counter-designations of deposition transcripts as concurrently filed
  4   Exhibits 1 and 2, respectively. These designations and counter-designations were
  5   previously served on counsel for Plaintiffs on January 29, 2021 and February 1,
  6   2021, respectively, pursuant to the parties’ agreement.
  7
  8
  9   Dated: February 3, 2021                              Respectfully submitted,
 10                                                        XAVIER BECERRA
                                                           Attorney General of California
 11                                                        MARK R. BECKINGTON
                                                           Supervising Deputy Attorney General
 12                                                        JOSE A. ZELIDON-ZEPEDA
                                                           JOHN D. ECHEVERRIA
 13                                                        Deputy Attorneys General
 14
                                                           s/ Peter H. Chang
 15
                                                           PETER H. CHANG
 16                                                        Deputy Attorney General
                                                           Attorneys for Defendants
 17   SA2019104420
      42542286.docx
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                        2
                      Defs.’ Notice of Lodging of Dep. Designations & Counter-Designations
                                            (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9702 Page 3 of 14




           EXHIBIT 1
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9703 Page 4 of 14



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   JOSE A. ZELIDON-ZEPEDA
      Deputy Attorney General
  5   State Bar No. 227108
      PETER H. CHANG
  6   Deputy Attorney General
      State Bar No. 241467
  7   JOHN D. ECHEVERRIA
      Deputy Attorney General
  8   State Bar No. 268843
       455 Golden Gate Avenue, Suite 11000
  9    San Francisco, CA 94102-7004
       Telephone: (415) 510-3479
 10    Fax: (415) 703-1234
       E-mail: John.Echeverria@doj.ca.gov
 11   Attorneys for Defendants
 12                    IN THE UNITED STATES DISTRICT COURT
 13                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14                                   CIVIL DIVISION
 15
 16   JAMES MILLER, et al.,                      3:19-cv-01537-BEN-JLB
 17                                 Plaintiffs, DEFENDANTS’ DEPOSITION
                                                DESIGNATIONS
 18               v.
                                              Date:               February 3, 2021
 19   CALIFORNIA ATTORNEY                     Time:               10:00 a.m.
      GENERAL XAVIER BECERRA,                 Dept:               5A
 20   et al.,                                 Judge:              Hon. Roger T. Benitez
                                              Trial Date:         February 3, 2021
 21                               Defendants. Action Filed:       August 15, 2019
 22
 23
 24
 25
 26
 27
 28

                   Defendants’ Deposition Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9704 Page 5 of 14



  1                 DEFENDANTS’ DEPOSITION DESIGNATIONS
  2
  3          Witness               Defendants’ Designated Deposition Testimony
  4    Robert A. Margulies    26:7-17; 29:5-16; 30:7-31:1; 31:3-8, 13-16; 36:14-22;
  5                           39:15-21; 41:4-13; 46:7-9; 47:5-48:11; 49:15-25; 55:16-
  6                           56:1; 59:22-24; 64:10-15; 66:21-23; 67:15-17; 68:3-12;
  7                           88:6-15; 96:3-8; 97:11-23; 100:14-17; 101:14-25;
  8                           102:21-103:10; 103:15-104:2; 109:19-22; 110:5-24;
  9                           112:2-3, 11-12; 111:22-112:7; 120:3-5, 12-17; 121:16-
 10                           122:7; 123:15-21; 124:18-25.
 11    Ashley Hlebinsky       24:7-11; 25:23-26:2; 26:13-27:2; 28:24-29:2; 34:5-13;
 12                           132:7-17; 38:3-12; 45:12-15; 38:5-11; 51:25-52:5; 53:18-
 13                           21; 56:12-15; 59:2-23; 60:6-10; 61:19-62:12; 65:11-15;
 14                           66:1-17; 67:14-68:16; 70:20-22; 72:2-21; 72:24-73:15;
 15                           74:2-4; 78:12-22; 81:20-25; 83:4-20; 85:5-19; 88:14-19;
 16                           88:20-89:3; 89:12-25; 90:8-9; 91:4-6; 92:18-19; 93:4-7;
 17                           95:19-96:6; 96:16-21; 97:17-23; 98:8-10; 99:12-14;
 18                           100:12-22; 102:7-10; 104:3-6; 106:3-10; 110:18-111:4;
 19                           115:21-116:2; 122:21-25; 126:5-7; 133:9-12; 134:1-3;
 20                           140:6-12; 141:6-9.
 21    James Curcuruto        14:9-11; 14:20-22; 15:12-16:3; 21:5-7; 21:9-12; 21:19-
 22                           22:2; 22:5-7; 22:14-17; 24:7-11; 29:2-16; 29:21-30:5;
 23                           30:6-8; 30:9-11; 30:12-14; 30:15-17; 30:18-20; 30:21-23;
 24                           41:11-18 ; 41:11-21; 43:3-16; 44:12-24; 44:25-45:18;
 25                           46:17-23; 50:21-52:11; 52:19-53:10; 56:3-8; 56:14-18;
 26                           56:19-57:23; 57:21-23; 58:1-3; 58:15-18; 58:21-59:1;
 27                           59:2-4; 59:12-15; 60:6-17; 61:20-62:11; 65:10-18; 69:13-
 28
                                               1
                   Defendants’ Deposition Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9705 Page 6 of 14



  1
             Witness               Defendants’ Designated Deposition Testimony
  2
                              19; 71:1-11; 71:12-18; 72:20-22; 76:5-14; 76:24-77:3;
  3
                              77:21-78:10; 82:14-19; 83:14-84:3; 84:22-85:6; 87:2-12;
  4
                              88:16-21; 87:13-24; 91:8-25; 96:17-21; 97:1-16; 97:25-
  5
                              98:3; 98:12-15; 99:10-19; 101:3-8; 103:10-19; 102:5-25;
  6
                              103:22-104:8; 106:10-19; 106:22-111:12; 115:19-116:24;
  7
                              118:3-24; 119-20-22; 119:23-123:4; 123:7-9; 123:10-13;
  8
                              123:14-16; 123:17-22; 123:23-124:1; 124:6-12; 124:13-
  9
                              15; 124:16-20; 125:5-19; 126:4-10; 128:8-129:2; 129:14-
 10
                              18; 130:15-18; 140:23-141:13.
 11
       Kenneth Brown          18:5-14; 18:17-19; 19:4-13; 22:4-8; 22:13-18; 26:10-21;
 12
                              27:8-28:6; 28:16-29:2; 29:16-24; 31:4-20; 45:23-46:4;
 13
                              46:24-47:3; 48:3-9; 48:17-49:6; 49:9-50:3
 14
       Emanuel Kapelsohn      22:10-18; 25:15-22; 26:4-14; 26:15-19; 26:20-27; 28:13-
 15
                              14; 28:18-29:9; 29:10-12; 30:25-31:3; 31:14-32:10; 36:9-
 16
                              37:21; 37:22-38:17; 39:8-40:10; 42:18-43:17; 46:12-15;
 17
                              48:24-49:20; 52:14-21; 56:2-16; 56:23-57:15; 59:8-12;
 18
                              59:14-60:1; 61:22-62:2; 66:11-21; 68:15-18; 68:19-22;
 19
                              77:2-78:12; 78:13-16; 79:6-82:4; 82:18-83:13; 83:14-
 20
                              88:5; 90:2-14; 90:20-91:10; 93:12-95:2; 97:17-98:13;
 21
                              102:7-104:1; 104:23-106:11; 106:15-108:8; 108:15-
 22
                              109:9; 109:23-113:22; 114:3-12; 120:16-22; 121:22-
 23
                              123:6; 124:3-11; 124:19-24; 125:21-126:2; 126:3-10;
 24
                              128:19-129:11; 130:3-13; 131:3-10; 131:11-21; 132:14-
 25
                              133:8; 133:12-17; 134:18-20; 134:21-135:7; 135:8-
 26
                              136:13; 137:23-138:12; 141:19-21; 142:7-12; 142:18-23;
 27
                              143:3-12; 144-19; 145:23-146:4; 147:10-148:13; 149:8-
 28
                                               2
                   Defendants’ Deposition Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9706 Page 7 of 14



  1
              Witness               Defendants’ Designated Deposition Testimony
  2
                               25; 153:22-154:13; 155:7-157:3; 158:16-159:5; 161:16-
  3
                               162:15; 162:16-163:6; 169:7-21; 170:5-171:7; 171:12-17;
  4
                               173:5-7; 174:13-175:9; 175:17-20; 175:21-176:10; 177:2-
  5
                               10; 177:18-178:10; 204:9-15; 207:12-208:16; 211:1-5;
  6
                               215:2-22
  7
       Allen Youngman          20:2-5; 20:6-23; 21:16-18; 21:22-22:5; 22:17-23:11;
  8
                               23:25-24:20; 25:6-10; 27:15-17; 29:10-24; 29:25-30:5;
  9
                               35:11-38:1; 40:20-41:1; 42:23-43:13; 43:20-45:11; 48:6-
 10
                               49:8; 50:7-51:5; 51:6-52:1; 52:2-53:1; 54:4-6; 55:8-17;
 11
                               58:7-59:6; 59:13-61:9; 61:19-62:10; 62:16-18; 66:25-
 12
                               68:11; 69:20-70:11; 70:12-16; 70:22-71:4; 71:15-72:3;
 13
                               72:20-73:7; 75:14-76:2; 78:21-79:23; 80:25-82:2; 84:3-
 14
                               85:6; 93:19-97:4; 102:13-103:8; 104:2-12; 113:8-115:18;
 15
                               115:19-117:2; 116:17-118:23; 118:24-119:4; 120:21-
 16
                               121:24; 124:18-125:15; 126:20-129:4; 129:5-18; 130:3-
 17
                               20; 131:7-133:8; 133:15-134:16; 134:17-135:14; 136:16-
 18
                               21; 137:6-16; 137:17-138:16; 139:5-9; 139:10-21;
 19
                               139:22-140:20; 141:3-16; 141:21-143:7
 20
       John R. Lott, Jr.       13:6-22; 15:15-16:1; 16:2-25; 21:19-22:10; 23:14-24:2;
 21
                               24:3-25:4; 25:5-32:18; 33:4-16; 35:22-36:8; 38:7-25;
 22
                               40:16-41:9; 41:21-42:44:16; 45:8-18; 47:18-90:11; 97:6-
 23
                               10; 100:6-9; 111:25-114:5; 119:7-121:12; 121:13-125:8;
 24
                               125:25-128:21; 135:21-136:12; 139:16-22; 142:14-20;
 25
                               146:4-148:19; 156:21-171:3; 171:8-176:24; 184:5-
 26
                               185:16; 189:6-190:25; 191:12-20; 193:11-194:15;
 27
                               194:24-195:2; 195:8-196:8; 198:10-203:10; 205:9-
 28
                                                3
                    Defendants’ Deposition Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9707 Page 8 of 14



  1
             Witness               Defendants’ Designated Deposition Testimony
  2
                              212:10; 212:11-15; 214:14-220:16; 223:2-11; 225:15-23;
  3
                              226:10-12; 226:12-230:4; 232:1-233:4; 233:5-234:11;
  4
                              238:7-240:15; 241:23-242:11; 244:24-246:5; 246:9-
  5
                              254:11; 255:1-19; 256:17-257:4; 258:16-25; 263:2-265:5;
  6
                              265:15-23; 269:1-270:1; 270:20-24; 273:10-274:25;
  7
                              280:7-282:3; 283:6-21; 285:7-286:20; 289:19-292:23;
  8
                              293:16-295:19; 296:11-298:15; 298:16-19; 299:6-24;
  9
                              301:5-9; 302:22-303:3; 304:18-305:8; 312:2-315:25;
 10
                              316:16-317:14; 318:25-319:10; 321:8-24; 322:4-325:5
 11
      Dated: January 29, 2021                      Respectfully submitted,
 12
                                                   XAVIER BECERRA
 13                                                Attorney General of California
                                                   MARK R. BECKINGTON
 14                                                Supervising Deputy Attorney General
                                                   JOSE A. ZELIDON-ZEPEDA
 15                                                PETER H. CHANG
                                                   Deputy Attorneys General
 16
 17                                                s/ John D. Echeverria
 18                                                JOHN D. ECHEVERRIA
                                                   Deputy Attorney General
 19                                                Attorneys for Defendants
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               4
                   Defendants’ Deposition Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9708 Page 9 of 14




                            DECLARATION OF SERVICE BY E-MAIL


 Case Name:        James Miller et al. v. Xavier Becerra, et al.
 Case No.:         3:19-cv-01537-BEN-JLB

 I declare:

 I am employed in the Office of the Attorney General, which is the office of a member of the
 California State Bar, at which member's direction this service is made. I am 18 years of age or
 older and not a party to this matter.

 On January 29, 2021, I served the attached DEFENDANTS' DEPOSITION DESIGNATIONS
 by transmitting a true copy via electronic mail, addressed as follows:

 John W. Dillon
 JDillon@Dillonlawgp.com

 George M. Lee
 gml@seilerepstein.com


 I declare under penalty of perjury under the laws of the State of California and the United States
 of America the foregoing is true and correct and that this declaration was executed on January
 29, 2021, at San Francisco, California.

                 John D. Echeverria                                /s/ John D. Echeverria
                     Declarant                                            Signature
 SA2019104420
 42535276.docx
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9709 Page 10 of 14




            EXHIBIT 2
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9710 Page 11 of 14



   1   XAVIER BECERRA
       Attorney General of California
   2   State Bar No. 118517
       MARK R. BECKINGTON
   3   Supervising Deputy Attorney General
       State Bar No. 126009
   4   JOSE A. ZELIDON-ZEPEDA
       Deputy Attorney General
   5   State Bar No. 227108
       PETER H. CHANG
   6   Deputy Attorney General
       State Bar No. 241467
   7   JOHN D. ECHEVERRIA
       Deputy Attorney General
   8   State Bar No. 268843
        455 Golden Gate Avenue, Suite 11000
   9    San Francisco, CA 94102-7004
        Telephone: (415) 510-3479
  10    Fax: (415) 703-1234
        E-mail: John.Echeverria@doj.ca.gov
  11   Attorneys for Defendants
  12                   IN THE UNITED STATES DISTRICT COURT
  13                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  14                                   CIVIL DIVISION
  15
  16   JAMES MILLER, et al.,                      3:19-cv-01537-BEN-JLB
  17                                 Plaintiffs, DEFENDANTS’ DEPOSITION
                                                 COUNTER-DESIGNATIONS
  18              v.
                                               Date:               February 3, 2021
  19   CALIFORNIA ATTORNEY                     Time:               10:00 a.m.
       GENERAL XAVIER BECERRA,                 Dept:               5A
  20   et al.,                                 Judge:              Hon. Roger T. Benitez
                                               Trial Date:         February 3, 2021
  21                               Defendants. Action Filed:       August 15, 2019
  22
  23
  24
  25
  26
  27
  28

                Defendants’ Deposition Counter-Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9711 Page 12 of 14



   1          DEFENDANTS’ DEPOSITION COUNTER-DESIGNATIONS
   2
   3          Witness                       Defendants’ Counter-Designated
                                                 Deposition Testimony
   4
        Lucy P. Allen            40:9-47:12; 70:10-71:1; 73:16-75:9; 114:19-115:3;
   5
                                 127:11-13; 160:1-162:21; 163:12-21; 229:6-230:18.
   6
       Dated: February 1, 2021                      Respectfully submitted,
   7
                                                    XAVIER BECERRA
   8                                                Attorney General of California
                                                    MARK R. BECKINGTON
   9                                                Supervising Deputy Attorney General
                                                    JOSE A. ZELIDON-ZEPEDA
  10                                                PETER H. CHANG
                                                    Deputy Attorneys General
  11
  12                                                s/ John D. Echeverria
  13                                                JOHN D. ECHEVERRIA
                                                    Deputy Attorney General
  14                                                Attorneys for Defendants
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                1
                Defendants’ Deposition Counter-Designations (3:19-cv-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9712 Page 13 of 14




                          DECLARATION OF SERVICE BY E-MAIL


  Case Name:     James Miller et al. v. Xavier Becerra, et al.
  Case No.:      3:19-cv-01537-BEN-JLB

  I declare:

  I am employed in the Office of the Attorney General, which is the office of a member of the
  California State Bar, at which member's direction this service is made. I am 18 years of age or
  older and not a party to this matter.

  On February 1, 2021, I served the attached DEFENDANTS' DEPOSITION COUNTER-
  DESIGNATIONS by transmitting a true copy via electronic mail, addressed as follows:

  John W. Dillon
  JDillon@Dillonlawgp.com

  George M. Lee
  gml@seilerepstein.com


  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on
  February 1, 2021, at San Francisco, California.

               John D. Echeverria                                /s/ John D. Echeverria
                   Declarant                                            Signature
Case 3:19-cv-01537-BEN-JLB Document 95 Filed 02/03/21 PageID.9713 Page 14 of 14




                                    CERTIFICATE OF SERVICE

  Case Name:        James Miller et al. v. Xavier Becerra, et al.
  Case No.          3:19-cv-01537-BEN-JLB

  I hereby certify that on February 3, 2021, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:
   DEFENDANTS’ NOTICE OF LODGING OF DEFENDANTS’
   DEPOSITION DESIGNATIONS AND COUNTER-DESIGNATIONS
  I certify that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.
  I declare under penalty of perjury under the laws of the State of California and the United States
  of America the foregoing is true and correct and that this declaration was executed on February
  3, 2021, at San Francisco, California.


                  Robert Hallsey                                    /s/ Robert Hallsey
                    Declarant                                            Signature

  SA2019104420
  42542289.docx
